                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                            CASE NUMBER: ____________________

VARON RODRIGUEZ,

               Plaintiff,

vs.

ORA ONCOLOGY, LLC
f/k/a CANCER TREATMENT CENTERS
OF AMERICA CARE, LLC,

            Defendant.
______________________________________/

                                           COMPLAINT

       COMES NOW, Plaintiff, VARON RODRIGUEZ, by and through her undersigned

counsel, and sues the Defendant, ORA ONCOLOGY, LLC f/k/a CANCER TREATMENT

CENTERS OF AMERICA CARE, LLC, and alleges as follows:

                                        INTRODUCTION

       1.      This is a proceeding for damages to redress the deprivation of rights secured to

the Plaintiff by the Family and Medical Leave Act, 29 U.S.C. 2601-2654 (“FMLA”).

                                 JURISDICTION AND VENUE

       2.      The Court has jurisdiction over their controversy based upon the FMLA, and

venue is proper as all acts described herein occurred within this judicial district.

                                             PARTIES

       3.      At all times material hereto, the Plaintiff was/is a citizen of the United States, sui

juris, and an employee of the Defendant.




                                                  1
        4.        At all times material hereto, the Plaintiff was an employee and member of a

protected class within the meaning of the FMLA.

        5.        At all times material hereto, Defendant was a Florida Corporation doing business

and services in this judicial district, was the employer or former employer of the Plaintiff, and is

an employer as defined by the FMLA.

                       EXHAUSTION OF ADMINISTRATIVE REMEDIES

        6.        The Plaintiff has exhausted and fulfilled all conditions precedent to the institution

of this action.

                                      STATEMENT OF FACTS

        7.        The Plaintiff was an employee for the Defendant since May 22, 2017.

        8.        Plaintiff was in need of a medical leave of absence and submitted FMLA

paperwork on May 22, 2020, with an approved leave date of June 14-August 13, 2020.

        9.        While on leave, Plaintiff made a real estate sale, which was a side business that he

began back in March of 2020.

        10.       Plaintiff was pleased with the sale and posted about it on social media.

        11.       From there, Plaintiff was contacted by HR who informed him that because he was

working during FMLA, he was terminated.

                                                COUNT I

                                      FMLA INTERFERENCE

        12.       The Plaintiff incorporates by reference paragraphs 1-11 herein.

        13.       At all times material to this lawsuit, the Plaintiff was entitled to leave under the

FMLA.

        14.       The Defendant unlawfully interfered with the Plaintiff’s exercise of his FMLA




                                                     2
rights by terminating him and failing to reinstate his position, or equivalent thereto, upon his

return from FMLA leave.

       15.     As a direct and proximate result of the Defendant’s unlawful treatment, the

Plaintiff has suffered damages and will continue to suffer irreparable injury and damages in the

future, under the FMLA.

       16.     The Plaintiff is entitled to an award of reasonable attorney's fees, expert fees,

costs and expenses related to this litigation under the FMLA.

       WHEREFORE, the Plaintiff, VARON RODRIGUEZ, requests that judgment be entered

against the Defendant, ORA ONCOLOGY, LLC f/k/a CANCER TREATMENT CENTERS OF

AMERICA CARE, LLC, for all damages recoverable under the FMLA, in addition to all

litigation expenses and costs, including attorneys’ fees and any other lawful and equitable relief

this Court deems to be just and proper.

                                            COUNT II

                                     FMLA RETALIATION

       17.     The Plaintiff incorporates by reference paragraphs 1-11 herein.

       18.     At all times material to this lawsuit, the Plaintiff was entitled to leave under the

FMLA.

       19.     As a result of this exercise of the FMLA, the Defendant intentionally, willfully

and unlawfully retaliated against the Plaintiff, in violation of the FMLA.

       20.     That the Defendant’s decision to adversely affect the Plaintiff was both connected

to, and in response to the Plaintiff’s FMLA coverage.




                                                  3
       21.     As a direct and proximate result of the Defendant’s unlawful treatment, the

Plaintiff has suffered damages and will continue to suffer irreparable injury and damages in the

future, under the FMLA.

       22.     The Plaintiff is entitled to an award of reasonable attorney's fees, expert fees,

costs and expenses related to this litigation under the FMLA.

       WHEREFORE, the Plaintiff, VARON RODRIGUEZ, requests that judgment be entered

against the Defendant, ORA ONCOLOGY, LLC f/k/a CANCER TREATMENT CENTERS OF

AMERICA CARE, LLC, for all damages recoverable under the FMLA, in addition to all

litigation expenses and costs, including attorneys’ fees and any other lawful and equitable relief

this Court deems to be just and proper.

                                  DEMAND FOR JURY TRIAL
   The Plaintiff demands a jury trial.

       Dated: August 25, 2020.               Respectfully submitted,

                                             Law Offices of Levy & Levy, P.A.
                                             1000 Sawgrass Corporate Parkway, Suite 588
                                             Sunrise, Florida 33323
                                             Telephone: (954) 763-5722
                                             Facsimile: (954) 763-5723
                                             Counsel for Plaintiff

                                             /s/ Chad Levy
                                             CHAD E. LEVY, ESQ.
                                             chad@levylevylaw.com
                                             Secondary: assistant@levylevylaw.com
                                             F.B.N.: 0851701
                                             DAVID M. COZAD, ESQ.
                                             david@levylevylaw.com
                                             F.B.N.: 333920




                                                4
